Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 1 of 37 PageID# 3766




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                           Newport News Division

   ROGER A. HERNDON, on behalf of
   himself and all others similarly
   situated.

                     Plaintiff,

   V.                                          Action No. 4;19-cv-52


   HUNTINGTON INGALLS
   INDUSTRIES, INC.,


         and


   THE HUNTINGTON INGALLS
   INDUSTRIES ADMINISTRATIVE
   COMMITTEE,


         and


   JOHN AND JANE DOES 1-5,


                    Defendants.


                         REPORT AND RECOMMENDATION


        This class action alleges that Defendant Huntington Ingalls

  Industries, Inc. ("HII") violated the Employee Retirement Income

  Security Act ("ERISA") by using a fifty-year-old mortality table

  to calculate benefits due to retirees electing joint and survivor

  annuities ("JSAs") under its defined benefit retirement plan.           The

  statute   requires    that   such   JSA   benefits   be   the   ''actuarial

  equivalent" of the benefit paid to retirees receiving a single

  life annuity with no survivor benefits.       29 U.S.C. § 1055(d)(1)(B);

  26 U.S.C. § 417(b).     Because life expectancies rose substantially
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 2 of 37 PageID# 3767




  since the 1971 mortality table was created, the class action

  complaint    alleges        that      HII's    use      of   the   outdated        mortality

  estimates deprived Herndon and other JSA beneficiaries of their

  actuarially equivalent benefits.

        Defendants      have      moved for summary judgment,                   ECF No.      53,

  arguing    that     the    conversion factor            HII used      to   detemnine       JSA

  benefits for the class is reasonable, and that Plaintiff's evidence

  is    insufficient        for       any   reasonable         factfinder       to    conclude

  otherwise.    The parties each retained expert actuaries to opine on

  the reasonableness of               their competing calculations, and their

  expert    opinions        are   central       to   each      side's    summary      judgment

  position.     Perhaps as a result, the summary judgment motion was

  followed almost immediately by competing motions to exclude the

  other's experts.          ECF Nos. 61, 78.

        All three motions have been referred to me for a report and

  recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal

  Rule of Civil Procedure 72(b).                After reviewing the expert reports

  and   competing      exclusion        motions      in   detail,       I find       that   both

  experts' opinions are sufficiently reliable to assist the trier of

  fact and     thus    recommend        that    the    court     deny    both    Motions      to

  Exclude.    And because the questions posed by HII's summary judgment

  motion may be resolved by a reasonable factfinder endorsing either

  expert's    testimony,          I    also     recommend       that     the     court      deny

  Defendants' Motion for Summary Judgment.
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 3 of 37 PageID# 3768




                          I.      statement of the Case


        Named Plaintiff Roger A. Herndon retired from HII in 2013.

  Compl. H 13 (ECF No. 1).           At the time of his retirement, Herndon

  participated    in    an     HII   defined    benefit    pension       plan   {the

  "Steelworkers Plan" or the '^Plan") available to employees hired

  before June 1, 2004 - employees covered by the ''Legacy Part" of

  the Plan.      Compl. M 2, 13.         The Legacy Part typically paid a

  single life annuity ("SLA") that provided a monthly payment to the

  retiree for the life of the participant.              Defs.' Mem. Supp. Mot.

  Summ. J. 3-4, 6 (ECF No. 54); see also Teriry Decl. H 66 (ECF No.

  54-2).    Herndon instead elected a joint and survivor annuity

  ("JSA") that would pay benefits during his life and to his spouse

  if she survived him.         When participants elect a JSA, their monthly

  benefit must be adjusted to account for the sums to be paid to the

  surviving beneficiary, usually a spouse.              Serota Am. Decl. 5 (ECF

  No. 54-4).     To calculate the monthly amount of the JSA pension,

  the retirees' SLA pension amount is multiplied by a conversion

  factor   derived      from     actuarial     assumptions      about    the    life

  expectancy of the participant, the life expectancy of the surviving

  beneficiary, and an interest rate to account for the time value of

  money.   Terry Decl.          81-83; Serota Am. Decl. 6-16.

       The parties and their experts agree that to pass muster under

  ERISA,   HII   must   calculate      JSA   benefits    that   are     actuarially

  equivalent to the retirees' SLA benefits.               In other words, "the
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 4 of 37 PageID# 3769




  present values of the benefits received and benefits under a single

  life    annuity      are    'equal    under    a   given       set   of    actuarial

  assumptions.'"        Order 3 (EOF No. 73) (quoting Stephens v. U.S.

  Airways Grp., Inc., 644 F.3d 437, 440 (D.C. Cir. 2011)).                          They

  also    agree   on    the    effect   that    various     inputs     have    on    the

  calculation     of    the   conversion    factor.        For    example,    if    life

  expectancy for a plan participant goes up, the conversion factor

  will go up due to the presumably shorter period of benefits that

  would be due to the surviving beneficiary.               If the life expectancy

  of the surviving beneficiary goes up, the conversion factor goes

  down to account for the longer period of benefits likely to be

  paid to the survivor.          And if the interest rate goes down, the

  conversion factor will also go down to account for the lower time

  value of the future benefit stream.             Terry Decl. HH 84-85; Serota

  Dep. 63:13-65:11 (ECF No. 54-3).             If multiple inputs change their

  effect on the conversion factor depends on which change has the

  greatest impact on a given participant's circumstances.                       Serota

  Dep. 64:18-66:4.

         The Plan's Legacy Part underlying this action has been the

  subject of collective bargaining between the company and the union

  periodically over the last several years.                The Plan has used the

  same actuarial assumptions for more than thirty years.                        Defs.'

  Mem. Supp. Mot. Summ. J. Ex. H App. I (ECF No. 54-9, at 89-90).

  Specifically,        the    participant      mortality     estimates        for   JSA
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 5 of 37 PageID# 3770




  conversion factors under the Legacy Part use the 1971 Group Annuity

  Mortality Table (the "1971 GAM Table") with male and female rates

  blended to reflect a population that is 90 percent male and 10

  percent female.     For beneficiary mortality estimates, the Plan's

  Legacy Part uses the 1971 GAM Table blended to reflect a population

  that is 10 percent male and 90 percent female.          The interest rate

  used to reduce future benefits to present value in the conversion

  factor is 6 percent.       All of these factors have been expressly

  disclosed in the plan document and in each revision and have been

  maintained since the 1987 version of the Plan's Legacy Part.             See

  Defs.' Mem. Supp. Mot. Summ. J. Exs. D, H, I, J, K, L, M (ECF Nos.

  54-5, -9, -10, -11, -12; 55-1, -2).

        Both Defendants' expert, Thomas S. Terry, and Plaintiff's

  expert, Mitchell I. Serota, are pension actuaries.          Serota opines

  that HII's use of the 1971 GAM Table to estimate mortality for

  participants and beneficiaries is not reasonable and results in

  lower JSA payments to Herndon and other members of the class.

  Serota Suppl. Decl.            9-11 (ECF No. 65-4).       Although Serota

  recognizes   the   6   percent   interest   rate   is   above   market   and

  partially offsets the effect of the outdated mortality table, he

  has prepared calculations using various other mortality estimates

  and interest rates to conclude that Herndon and others in the class


  receive lower benefits than they would if HII had used updated

  mortality estimates.     Id.      9-10.   Serota's opinions on the most
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 6 of 37 PageID# 3771




  appropriate actuarial factors to use have shifted as he corrected

  various errors in the data he received about the Plan and other

  challenges from Defendants' expert, Terry.                However, his final

  supplemental       report   concludes   that   HII   should   have   used    the

  Applicable Mortality Table designated under ERISA § 205g, and

  blended to reflect the actual population of participants in the

  Plan, which the company's actuaries have determined is 86 percent

  male and 14 percent female.         Applying these mortality figures and

  Serota's interest rate estimates of between 3.85 percent to 5.28

  percent yields a higher monthly benefit for Herndon and all class

  members.^    See Serota Am. Decl. 25; Serota Suppl. Decl.                 9-10.

  Specifically, Serota calculates the total past damages due to JSA

  participants in the class would be $1,749,335 and the estimated

  present    value    of   future   damages   would    be   approximately     $6.4

  million.    Serota Suppl. Decl. t 10.

        Terry, not surprisingly, disagrees with Serota's opinions.

  He states that actuarially equivalent benefits can be calculated

  in a variety of ways and that HII's use of the 1971 GAM Table

  mortality estimates, along with a higher-than-market interest rate

  of 6 percent, results in JSA benefits to Herndon and other members




  ^ Serota opines that a reasonable interest rate assumption would
  be to use the rate from the preceding year's estimate of plan
  liabilities projected in accordance with Accounting Standard
  Codification 715-30.        Serota Am. Decl. 27.
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 7 of 37 PageID# 3772




  of the class that are actually slightly higher than the benefits

  calculated using updated Plan-specific mortality tables and a

  correspondingly adjusted market interest rate reflecting current

  economic conditions.          Terry Decl.     49, 141-42.

        In    addition     to    disputing    Serota's   calculations,       Terry

  separately     analyzed       demographic   data   reflecting      the    actual

  mortality experience of HIT retirees.           See id. HH 88-108, 144-50.

  He then selected a range of interest rates between 1.5 percent and

  5.0 percent, which he opined reflected market conditions at the

  time.   He selected 3.5 (a mid-range) as the most appropriate rate

  to utilize, but he calculated conversion factors using a range of

  rates, including 4.19 percent, which was the rate selected by

  Serota for Herndon's benefits.         At these various rates, and using

  the   Plan-specific      mortality    estimates,    Terry    calculated    that

  Herndon's     benefits   were    actually lower     than    he   was   presently

  receiving.      Id.    HH 151-64.      Terry also opines that the IRS

  generally accepts annuity values within a range of plus or minus

  5 percent as being approximately equal.            Id. H 180.     As Herndon's

  actual benefit - and his revised benefit under either Terry or

  Serota's calculations - is within this 5 percent margin, Terry

  opines that HII has used reasonable actuarial factors in arriving

  at their calculation of JSA benefits for Herndon and other members


  of the class.    Accordingly, Terry opines that class member benefits

  are   based   on reasonable       actuarial assumptions      consistent    with
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 8 of 37 PageID# 3773




  ERISA commands.      Because the experts' conflicting opinions are

  central to resolving Defendants' Motion for Summary Judgment, I

  first address the parties' competing Motions to Exclude.

                                  II.    Analysis

  A.    Motions to Exclude


        Under   Federal   Rule    of    Evidence   702, ''[a]   witness   who    is

  qualified as an expert by knowledge, skill, experience, training,

  or education may testify in the form of an opinion or otherwise

  if" the following conditions are satisfied;

        (a) the expert's scientific, technical, or other
        specialized knowledge will help the trier of fact to
        understand the evidence or to determine a fact in issue;

        (b) the testimony is based on sufficient facts or data;

        (c) the testimony is the product of reliable principles
        and methods; and

        (d) the expert has reliably applied the principles and
        methods to the facts of the case.


  Fed. R. Evid. 702. "A district court considering the admissibility

  of expert testimony exercises a gate keeping function to assess

  whether   the    proffered     evidence    is    sufficiently   reliable      and

  relevant."    Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 {4th

  Cir. 1999).     ''Relevant evidence, of course, is evidence that helps

  'the trier of fact to understand the evidence or to determine a


  fact in issue.'"     Nease v. Ford Motor Co., 848 F.3d 219, 229 (4th

  Cir. 2017) (quoting Daubert v. Merrell Dow Phann., Inc., 509 U.S.

  579, 591 (1993)). "With respect to reliability, the district court
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 9 of 37 PageID# 3774




  must   ensure      that   the     proffered      expert   opinion        is    'based    on

  scientific, technical, or other specialized knowledge and not on

  belief   or   speculation,         and     inferences     must    be     derived     using

  scientific or other valid methods.'"                Id. at 229 (quoting Oglseby

  V. Gen. Motors Corp., 190 F.3d 244, 250 (4th Cir. 1999)).

         The relevant inquiry is "'a flexible one' focusing on the

  'principles and methodology' employed by the expert, not on the

  conclusions reached," Westberry, 178 F.3d at 261 (quoting Daubert,

  509 U.S. at 594-95), and "the court has broad latitude to consider

  whatever factors bearing on validity that the court finds to be

  useful," id. (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137,

  152 (1999)).       See also E.E.O.C. v. Freeman, 778 F.3d 463, 466 (4th

  Cir. 2015) ("The scope of the court's gatekeeping inquiry will

  depend upon the particular expert testimony and facts of the case."

  (citing Kumho Tire Co., 526 U.S. at 150).

         Importantly,       "Rule      702   was    intended       to    liberalize       the

  introduction of relevant expert evidence."                 Westberry, 178 F.3d at

  261 (citing Cavallo v. Star Enter., 100 F.3d 1150, 1158-59 (4th

  Cir. 1996)).       Consequently, the court "need not determine that the

  expert      testimony        . . .         is     irrefutable           or     certainly

  correct. . . .       As    with    all other admissible               evidence,    expert

  testimony     is   subject      to    being      tested   by '[v]igorous           cross-

  examination,       presentation       of    contrary      evidence,          and   careful
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 10 of 37 PageID# 3775




   instruction on the burden of proof.'"             Id. {citation omitted)

   (quoting Daubert, 509 U.S. at 596).

        Rule 702 still applies in bench trials, but "the Court has

   increased discretion in how to perform its gatekeeping role."

   Acosta V. Vinoskey, 310 F. Supp. 3d 662, 667 (W.D. Va. 2018).               The

   thrust of Rule 702 is to protect the jury from "evidence that is

  unreliable for reasons they may have difficulty understanding."

  Quality    Plus   Servs.,   Inc.   v.    Nat'l   Union   Fire   Ins.   Co.   of

  Pittsburgh, PA., No. 3;18-cv-454, 2020 WL 239598, at *13 (E.D. Va.

  Jan. 15, 2020) (quoting 29 Charles A. Wright & Victor J. Gold,

  Federal Practice and Procedure § 6270 (2d ed. 2019)); see also In

  re Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 613 (8th

  Cir. 2011) ("The main purpose of Daubert exclusion is to protect

  juries from being swayed by dubious testimony.").               However, when

  the judge serves as the factfinder, this risk of confusion presents

  significantly less of a concern, if any at all.           See United States

  V. Brown, 415 F.3d 1257, 1269 (11th Cir. 2005) ("There is less

  need for the gatekeeper to keep the gate when the gatekeeper is

  keeping the gate only for himself.").            As a result, in a bench

  trial, "the court may admit expert testimony subject to excluding

  it later if the court concludes it is unreliable."              Quality Plus

  Servs., Inc., 2020 WL 239598, at *13 (quoting Wright & Gold, supra,

  § 6270); accord In re Salem, 465 F.3d 767, 777 (7th Cir. 2006)

  ("[W]here the factfinder and the gatekeeper are the same, the court

                                          10
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 11 of 37 PageID# 3776




   does not err in admitting the evidence subject to the ability later

   to exclude it or disregard it if it turns out not to meet the

   standard of reliability established by Rule 702.").                With these

  principles in mind, I now turn to the parties' competing Motions

  to Exclude.


          1.     Plaintiff's Motion to Exclude Terry's Testimony

          Herndon seeks to exclude the testimony of Defendants' expert

   witness Thomas Terry, claiming that his opinions are irrelevant

  because they rely on data that              was not available until after

  Herndon retired.        Pl.'s Mem. Supp. Mot. Exclude 5-7 (ECF No. 62).

  After considering Plaintiff's arguments and Terry's reports in

  detail, I find his testimony reliable and helpful to the trier of

  fact.        This report, therefore, recommends that the court deny

  Herndon's Motion to Exclude.


                a.    Terry's Qualifications^

        Terry is a fully credentialed and ERISA-enrolled actuary.

  Terry Decl. H 3.        He is the founder and CEO of The Terry Group, an

  actuarial and employees benefits consulting and research firm

  based in Chicago, Illinois.          Id.     1, 3.    He is also the chair of

  the     Board      of   Actuaries,    '^which   has     actuarial   oversight

  responsibility for the U.S. government's Civil Service Retirement




  2 Plaintiff does not challenge Terry's capacity to serve as an
  expert in this case, but it is nonetheless helpful to recite his
  qualifications here.

                                         11
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 12 of 37 PageID# 3777




   System and the Federal Employees Retirement System."             Id. t 11.

   He holds a bachelor's degree in mathematics from Tufts University

  and a master's degree in actuarial science from the University of

   Michigan.    Id. f 12.   For more than forty years, he has practiced

  as a pension actuary, during which time he has served as CEO and

   top actuary at a number of pension consulting firms.             Id. H 6 &

  App. A.      Terry has extensive experience not only in conducting

  actuarial valuations for pension plans, id. HH 4, 6, but also in

  educating and training actuaries, id. KH 5, 8, 10.

        From 2008 to 2012, he served on the board of the Society of

  Actuaries, "an education and research association that credentials

  actuaries     and   produces    authoritative    research    on    relevant

  actuarial topics."      Id. H 8.   During his tenure on the board, and

  of particular relevance to this Motion, Terry "helped launch an

  important strategic initiative around the study of longevity."

  Id.   More recently, Terry was a member of the 2019 Technical Panel

  on Assumptions and Methods of the Social Security Advisory Board.

  Id. H 9.     Terry explains,

        The Panel is an independent team of experts
        demographers, economists and actuaries - convened every
        four years to closely examine assumptions and methods,
        including U.S. mortality and mortality improvement, used
        by the actuaries who work for the Social Security
        Administration to develop the annual report of the
        Social Security trust funds.

  Id.




                                       12
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 13 of 37 PageID# 3778




        Terry      has    authored   or   co-authored   several   publications

   concerning pension plans and longevity, and he has testified before

   Congress with regard to Social Security expenditures and the effect

  of certain proposed changes.            Id. App. A.    He has served as an

  expert witness in two federal civil actions involving pension

  plans.    Id.

              b.     Terry's Testimony is Relevant

        Plaintiff's sole challenge to Terry's expert testimony on the

  basis of relevance stems from Terry's use of data that postdates

  Herndon's date of         retirement.   On the instruction of counsel to


  calculate a conversion factor using Plan-specific data and current

  conditions, Terry constructed his own mortality table (the ''Terry-

  Table") utilizing actual mortality experience data from 2012 to

  2016, which was provided by the Plan's actuary, Ernst & Young.

  Terry Decl.            94-95, 104, 141-50 & App. B; see also Terry Dep.

  35:21-36:2, 57:6-18 (ECF No. 65-1).          Terary paired this custom table

  with an interest rate of 3.5 percent, which he derived from the

  approximate midpoint of various U.S. high-quality bond rates from

  2011 to 2019.            Terry Decl.    tH 151-52.    According to Terry,

  actuaries generally consider these rates when determining interest

  rates.    Id. ^ 152; see also Terry Dep. 121:3-21, 129:18-130:6.

  This pairing yields a conversion factor of .8338, which is less

  than the Plan's existing factor for Herndon, .8450.             Terry Decl.

  m 141-42.       Terry also calculated conversion factors using the end

                                          13
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 14 of 37 PageID# 3779




   points of the 2011-2019 range of U.S. high-quality bond rates, 1.5

   percent and 5.0 percent, and using the interest rate that Serota

   uses, 4.19 percent.      Id.        159-61.      Terry arrives at a conversion

  factor range of .8092 to .8498, which is inclusive of Herndon's

  factor of .8450.      Id. H 160 & Figure 5.              Based on the foregoing,

   Terry concludes that the Plan's conversion factor was reasonable.

         Alternatively,     Terry        calculates       conversion         factors     by

  utilizing two "externally validated mortality tables."                            Terry

  Decl. H 165. The first table is the Plan's IRS-approved Siibstitute

  Mortality Table (the "IRS Substitute Table").                       Id. f 95.        "The

  minimum funding rules for single-employer pension plans (such as

  the    Steelworkers     Plan)       require      that    the    actuary's       funding

  calculations be done using a mandated set of standard mortality

  tables published annually by the IRS."                  Id. H 97; accord 82 Fed.

  Reg.   46388-01   (Oct.    5,       2017).       However,      as   long   as   certain

  requirements    are   met,      a   plan     may apply for          IRS    approval of

  substitute mortality tables that are plan-specific.                         Id. KH 98-

  100.   HHI applied for and received IRS approval for the use of a

  substitute mortality table for the Steelworkers Plan.                       Id. H 101.

  The second table was developed by Ernst & Young for measuring

  pension obligations under Generally Accepted Accounting Principles

  (the "GAAP Table").       Id. H 106.            Like the Terry Table, both the

  IRS Substitute Table and GAAP Table are premised on the 2012-2016

  actual mortality experience.           Id. Hf 173-74.

                                             14
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 15 of 37 PageID# 3780




          Because both of these tables utilize different rates for men


  and women and thus cannot be used directly for calculating JSA

   benefits, see Ariz. Governing Comm. for Tax Deferred Annuity &

  Deferred      Comp.   Plans     v.   Norris,   463      U.S.   1073 (1983),      Terry

  "developed a unisex version of each of them                       by blending the

  male/female mortality rates by 95%/5% which is the proportion of

  the Steelworkers Plan's retirees" that elect JSA benefits.                       Terry

  Decl. f 167.       He then pairs each table with the four percentage

  figures    identified       above    -   Terry's     estimate     of   3.5    percent,

  Serota's estimate of 4.19 percent, and the end points of the 2011-

  2019 range of U.S. high-quality bond rates, 1.5 percent and 5.0

  percent.      Terry calculates a conversion factor range of .8061 to

  .8474 and .8339 to .8688 for the GAAP Table and the IRS Substitute


  Table, respectively.          Id. H 168 & Figure 8.

          Herndon argues that Terry's opinions are irrelevant because

  his calculations rest, in part, on actuarial assumptions that did

  not exist at the time of Herndon's retirement.                    Pl.'s Mem. Supp.

  Mot. Exclude 5-7.         Put differently, "the present value of benefits

  must be calculated before the benefit commencement date."                      Id. at


  5 (citing Berger v. Xerox Corp. Ret. Income Guarantee Plan, 338

  F.3d 755 (7th Cir. 2003); Smith v. Rockwell Automation, Inc., 438

  F. Supp. 3d 912, 921 (E.D. Wis. 2020)).              Consequently, in Herndon's

  view,    it   is   "per    se    unreasonable      to    derive   a    2013   benefit

  calculation based on            mortality assumptions that are informed by

                                            15
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 16 of 37 PageID# 3781




   mortality experience after 2013."           Id. at 6; see also Pl.'s Reply

   Mem.   Supp.     Mot.   Exclude   7 (ECF    No.   93)   ("[A]Ithough    Terry's

  opinions on the reasonableness of the conversion factor are based

   in part on pre-2013 data, his opinions necessarily depend on post-

  2013 data and mortality tables, which a reasonable actuary could

  not have used as the basis for actuarial assumptions in 2013."

   {emphasis omitted)).

          Despite    Plaintiff's     arguments,      I   find   Terry's   opinions

  relevant.       As an initial matter, relevance "presents a low barrier

  to admissibility."         United States v. Leftenant, 341 F.3d 338, 346

  (4th Cir. 2003).         The "evidence need only be worth consideration"

  or have a "plus value."            Id. (internal quotation marks omitted)

  (quoting United States v. Queen, 132 F.3d 991, 998 (4th Cir.

  1997)); see also Daubert, 509 U.S. at 587 (stating that the

  relevance standard under Federal Rule of Evidence 401 is "a liberal


  one" and applying that standard to expert testimony under Rule

  702).     This is particularly so when a judge, rather than a jury,

  serves as the factfinder.          See Brown, 415 F.3d at 1269.

          With this in mind, Terry's testimony easily overcomes this

  modest threshold.         Plaintiff's basic premise of the case is that

  mortality has greatly improved since 1971, rendering HII's use of

  the     fifty-year-old      mortality    table     unreasonable.        Although

  Plaintiff disclaims the "theoretical notion that newer mortality

  tables always show lower mortality rates," Pl.'s Reply Mem. Supp.

                                          16
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 17 of 37 PageID# 3782




  Mot. Exclude 4 (emphasis added), it is undisputedly Plaintiff's

  position       that       each    year   of    the    class    period     represented    a

  significant improvement in mortality to some degree when compared

  to 1971, id.             In any event. Plaintiff contends that Defendants

  should       have        calculated      his    JSA       benefits     using   reasonable

  assumptions as of the date of retirement.                      And because Terry uses

  assumptions         that    take    into      account      post-2013    conditions,    his

  analysis is irrelevant. Importantly, however, Terry does not opine

  on what Herndon's should be; rather, he opines on whether the

  benefit       he    currently       receives         is    reasonable     under    current

  conditions.         In doing so, Terry pairs various interest rates with

  three separate mortality tables.                    That the data underlying those

  assumptions encompasses conditions that both predate and postdate

  2013    does       not    render   his    analysis        irrelevant.      Indeed,    even

  Plaintiff acknowledges that such data pertains to the rest of the

  class.       See id. at 5.          And Plaintiff has put forth no evidence

  that would undermine the logical assumption that such conditions

  are almost certainly more indicative of conditions in 2013 than in

  1971.       Because Terry's opinions would be helpful to the trier of

  fact in assessing reasonableness, I recommend that the court deny

  Plaintiff's Motion to Exclude.


         2.      Defendants' Motion to Exclude Serota's Testimony

         Defendants          seek    to    exclude      Plaintiff's       expert    Mitchell

  Serota's testimony on several bases.                       Defendants primarily argue

                                                 17
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 18 of 37 PageID# 3783




  that Serota's opinions are unreliable because Serota has ''issued

  multiple reports" that are "riddled with mistakes and misleading

  assertions" and rest on incorrect assumptions.               Defs.' Mem. Supp.

  Mot. Exclude 3-13 (ECF No.            79).      Defendants also argue that

  Serota's testimony is irrelevant and that Serota is not qualified

  to serve as an expert in this case.             Id. at 13-15.

                 a.    Serota's Qualifications

         Like Terry, Serota is also an ERISA-enrolled actuary and is

  the president of his own actuarial consulting business, Mitchell

  I.    Serota    &   Associates,   Inc.,   in    Skokie,   Illinois,    which   he

  established in 1988.         Serota Am. Decl. 1.      Prior to that, he was

  vice president of two international consulting actuarial firms.

  Id.     Serota      holds   several   degrees,    including     two   bachelor's

  degrees, one in mathematics and one in humanities and science,

  from the Massachusetts Institute of Technology; a master's degree

  in social sciences from the University of Chicago; and a Ph.D. in

  history from the University of Chicago.            Id. at 1-2.

         Serota too has extensive experience in performing pension

  valuations, and he belongs to both the Society of Actuaries and

  the American Academy of Actuaries.             Id. at 1-2.    He seirved on the

  Academy's Pension Committee from 2009 to 2018.^               Id. at 1-2 & Ex.




  3 Although Serota states that he is currently a member of the
  Academy's Pension Committee, his attached vita indicates that his
  tenure ended in 2018.        See id. at 2 & Ex. A.

                                         18
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 19 of 37 PageID# 3784




  A.      According to Serota, ''[t]he            Committee addresses actuarial

  issues      affecting      public   and   private     pension    plans";      monitors

  ERISA-related        developments;        and   "consults      with    Congress     and

  relevant     regulatory       agencies     on   the   effect    of     regulation   on

  employer pensions and retirement security, and comments on pending

  legislation and regulations."             Id. at 2.

          Serota also served on the Pension Committee of the Actuarial


  Standards Board from 2001 to 2017.               Id. & Ex. A.         This Committee


  publishes Standards of Practice, or ASOPs, with regard to "setting

  assumptions        and    validating   methods    of    valuing       and   disclosing

  liabilities and costs of pension plans."                     Id. at 2.      ASOPs are

  binding on all members of the Academy.                 Id.    Importantly for this

  Motion, during Serota's tenure, the Committee published ASOP 27,

  which sets forth the standards for determining discount rates, and

  ASOP 35, which governs the selection of mortality tables.                      Id. at

  1. 9.

        Additionally, Serota has authored a number of publications

  and   has    testified      in his capacity as an actuary on multiple

  occasions, including before the State of New Jersey Board of Public

  Utilities and in several state court wrongful termination and

  divorce cases.           Id. Exs. A, C.

                b.     Serota is Qualified to Serve as an Expert

        According to Defendants, Serota lacks the specific experience

  necessary to serve as an expert in this case, noting that his prior

                                             19
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 20 of 37 PageID# 3785




   expert witness experience has generally been confined to divorce

   cases.   Defs.' Mem. Supp. Mot. Exclude 15.                  They also discount the

   weight of the ASOPs that Serota helped formulate and thus the

   extent to which their development supports Serota's qualification

   as an expert.        Defs.' Reply Mem. Supp. Mot. Exclude 17 (ECF No.

   92).

          Despite these arguments, Serota is clearly qualified to serve

  as an expert in this case.               An ERISA-enrolled actuary, Serota has

  considerable experience performing pension valuations, and he has

  served    on    the    pension     committees     of    the    American   Academy    of

  Actuaries and the Actuarial Standards Board.                    Accordingly, he has

  the necessary knowledge and experience to offer expert testimony

  in this case.          The issues Defendants raise go to the weight of

  Serota's testimony and are thus appropriate for cross-examination,

                 c.     Serota's Testimony is Reliable

          Defendants'       Motion    to    Exclude      primarily    challenges      the

  reliability of Serota's testimony.                  At bottom. Defendants argue

  that a number of "errors" in Serota's various reports have rendered

  his opinions unreliable.             I disagree.        As Plaintiff recognizes,

  Serota's reports do include some genuine errors, which Serota has

  since corrected.          But, as explained below, some of the "errors"

  about which Defendants complain reflect either (1) modifications

  prompted       by   the    discovery       of    new   information     provided     by

  Defendants, or (2) a difference of opinions between the experts as

                                              20
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 21 of 37 PageID# 3786




   to   appropriate   actuarial   assumptions.      Such   issues    are    best

   reseorved for cross-examination.


         In his initial report, Serota calculated what he deemed a

   reasonable JSA benefit.     In doing so, he claimed to have used the

   IRS Applicable Mortality Table, which provides for a blend of 50

  percent male and 50 percent female.         See Serota Decl. 26-27 (ECF

  No. 79-1); Serota Dep. 131:5-11.       It was soon discovered, however,

  that Serota had inadvertently used a version of that mortality

  table with a blend of 10 percent male and 90 percent female.             Pl.'s

  Mem. Opp'n Mot. Exclude 9 (ECF No. 86); Serota Dep. 142:14-21;

  Terry Suppl. Decl.         4-5 (ECF No. 79-6).      Additionally, Serota

  erroneously "cut off the mortality table for beneficiaries at the

  retiree's age 120, and included certain individuals who began

  receiving benefits prior to the beginning of the Class Period."

  Pl.'s Mem. Opp'n Mot. Exclude 9-10.          Plaintiff has acknowledged

  these mistakes.


         In his amended report,      which was submitted prior to his

  deposition, Serota corrected the latter two errors, but rather

  than utilize the IRS Applicable Mortality Table with a 50 percent

  male and 50 percent female blend, as originally intended, Serota

  used a blend of 71 percent male and 29 percent female.            Serota Am.

  Decl. 26; Serota Dep. 68:4-69:19.         Serota made this adjustment in

  response to 2015 Plan demographic data provided by Ernst & Young.

  Serota Am. Decl. 26; Serota Dep. 91:23-92:17, 143:10-18.


                                       21
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 22 of 37 PageID# 3787




        During his deposition, however, Serota received additional

   information    demonstrating      that    an    86   percent     male/14   percent

  female blend was more appropriate than a 71 percent/29 percent

   blend.   Pl.'s Mem. Opp'n Mot. Exclude 12; Serota Dep. 82:21-91:22.

  Accordingly, Serota submitted a supplemental report that provided

   updated damages calculations based on the 86 percent/14 percent

   blend.    See Serota Suppl. Decl.               Although the changes in the

  male/female ratio were made in response to information provided by

  Defendants, Defendants argue that these changes actually reflect

  a change in Serota's methodology.                Defs.' Reply Mem. Supp. Mot.

  Exclude 3-4.


        Defendants further argue            that errors      are    present in    the

  supplemental     report.     First,       they    point    to    an   inconsistency

  regarding damages calculations.                 Serota's supplemental report

  includes table summaries of damages calculations.                     Serota Suppl.

  Decl. H 9.     One of these tables relates to a particular retiree.

  Retiree #778,^ and reflects a difference of $43.98 in the actual

  monthly benefit and the monthly benefit that that retiree would

  receive under Serota's actuarial assumptions.                     Id. H 9(b).    A

  subsequent     table,   however,    records       that    same   differential   as

  $81.66.    Id. H 9(d).     Plaintiff has acknowledged this error and

  represents that in creating the first table at paragraph 9(b),




  ^ See Serota Am. Decl. 29 n.32.

                                        22
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 23 of 37 PageID# 3788




  ''Serota inadvertently used the numbers from the spreadsheet used

   to update the Rebuttal Report . . . rather than the corresponding

   numbers for the Amended Report (which are shown in the table at

   paragraph      9(d))."      Pl.'s       Mem.   Opp'n   Mot.    Exclude     26-27.

   Nonetheless, Plaintiff maintains that this typographical error is

   harmless as ''Plaintiff sent Defendants Serota's worksheets which

  showed    how    he   calculated   the     updated   damages    numbers in the

  Supplemental Report on the same day that the Supplemental Report

  itself was served.         Thus, Defendants have had the correct numbers

  and the underlying data all along."             Id. at 27.     I agree that this

  error     is    harmless    and   does    not    fatally   undermine      Serota's

  testimony.

        The second error that Defendants identify relates to Serota's

  use of the IRS Applicable Mortality Table with the 86 percent

  male/14 percent female blend.            According to Defendants, while the

  Plan's participant ratio is 86 percent male and 14 percent female,

  "the population of participants who elect the JSA form of benefits

  is 95% male, and the beneficiaries are 95% female."                 Defs.' Mem.

  Supp. Mot. Exclude 7-8.       Though somewhat puzzling. Defendants argue

  that with respect to the beneficiary population, Serota should

  have used a 5 percent male/95 percent female blend rather than the

  inverse    14    percent    male/86    percent    female   blend   of   the   Plan

  participant ratio.         Id. at 8.




                                            23
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 24 of 37 PageID# 3789




         This issue is one for cross-examination as it simply reflects

  a difference in opinion between the two experts.                        Based on the

   information provided by Defendants, Serota believes that it is

   more appropriate to use the Plan's population blend of 86 percent

  male and 14 percent female for participants and a blend of 14

  percent    male     and    86    percent    female      for     the   beneficiaries.

  Defendants and Terry disagree.             That they disagree does not render

  Serota's testimony unreliable.              See Smith v. Wyeth-Ayerst Labs.

  Co., 278 F. Supp. 2d 684, 704 (W.D.N.C. 2003) (noting that Daubert

  neither eliminates nor prohibits a "battle of the experts" and

  that an expert's opinion "is not unreliable merely because he has

  a   different     opinion       than   that     of    [an     opposing]    expert").

  Defendants are free to probe the strength of Serota's analysis,

  including the correctness of his underlying assumptions, at trial

  in their attempt to persuade the court of the merits of their case.

         Defendants    advance       a   similar       argument    with     respect   to

  Serota's use of       the IRS Applicable             Mortality Table (with the

  modified male/female ratio) in general.                  According to them, the

  IRS Applicable Mortality Table "reflects both white collar and

  blue   collar     worker    mortality,      while      the    Steelworkers    Plan's

  population is blue collar."             Defs.' Mem. Supp. Mot. Exclude 8

  (citing Terry Suppl. Decl. H 14). As a result, it is inappropriate

  to use that table.              Defendants further point to Serota's own

  statement that the GAAP Table, which Ernst & Young developed by

                                             24
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 25 of 37 PageID# 3790




   using actual HII union population mortality experience from 2012

  to 2016 for the purpose of measuring pension obligations under

  GAAP, Terry Decl. flU 94-95, 106, represents the plan actuary's

  ''best estimate."     Defs.' Mem. Supp. Mot. Exclude 5, 13 (citing

  Serota Decl. 19).      Plaintiff responds that Serota has adequately

  explained why using the GAAP Table is nonetheless inappropriate.

  Pl.'s Mem. Opp'n Mot. Exclude 14. Defendants characterize Serota's

  justifications as "illogical" and contradictory.             Defs.' Reply

  Mem. Supp. Mot. Exclude 11-12.            If so, then "[v]igorous cross-

  examination" will expose such shortcomings.         Daubert, 509 U.S. at

  596.    At this stage, however, Serota has set forth a reliable

  methodology to survive a Daubert challenge.              And contrary to

  Defendants' assertions, that methodology has not changed as a

  result of the various modified gender percentage blends, nor is

  its soundness undermined by the            since-corrected errors.      See

  Crowley v. Chait, 322 F. Supp. 2d 530, 540 (D.N.J. 2004) ("Daubert

  does not require that an expert's testimony be excluded simply

  because   he admitted and corrected        his own mistakes or retracted


  his false statements. . . .       There is no stigma attached to such

  error correction, nor should there be.        If anything, it strengthens

  the quality of the expert report.").           For these reasons, I find

  Serota's testimony reliable.




                                       25
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 26 of 37 PageID# 3791




        d.    Serota^s Testimony is Relevant

        Finally,    Defendants     argue     that   Serota's    testimony    is

   irrelevant "because he fails to opine on the central issue in this

   case - whether the Plan's conversion factor is unreasonable and,

   if so, when it became unreasonable."             Defs.' Mem. Supp. Mot.

  Exclude 13-14; see also Defs.' Reply Mem. Supp. Mot. Exclude 13-

  17.    This argument, however, touches on a central issue in this

  case - whether actuarial equivalence is gauged by assessing the

  reasonableness     of   the    actuarial    assumptions      underlying   the

  conversion factor (i.e., the interest rate and mortality table) or

  the reasonableness of the conversion factor itself.              The parties

  have a difference of opinion on this issue, and they are free to

  present testimony and evidence consistent with their respective

  theories.     Cf. Smith, 278 F. Supp. 2d at 710 ("Daubert and its

  progeny does not eliminate the need for, or otherwise prohibit, a

  'battle of the experts' as long as each of the expert's reasoning

  and methodology is sound.").         As with Terry's testimony, which

  supports Defendants' own view of the case, Serota's testimony would

  be helpful to the trier of fact and is thus relevant.

        For the foregoing reasons, this report recommends that the

  court deny Defendants' Motion to Exclude.

  B.    Defendants' Motion for Summary Judgment

        Relying principally on the arguments already framed in the

  discussion above. Defendants moved for summary judgment, arguing


                                       26
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 27 of 37 PageID# 3792




  that Plaintiff cannot establish any violation of ERISA's mandate

  of actuarially equivalent benefits.           They argue that Serota's

  opinions, even if admissible, are insufficient to create a dispute

  of material fact in light of the comparison calculations offered

  by Terry.    I disagree.

        Federal Rule of Civil Procedure 56 requires the court to grant

  a motion for summary judgment if "the movant shows that there is

  no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law."         Fed. R. Civ. P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986).         "A material

  fact is one 'that might affect the outcome of the suit under the

  governing law.'     A disputed fact presents a genuine issue 'if the

  evidence is such that a reasonable jury could return a verdict for

  the non-moving party.'"       Spriggs v. Diamond Auto Glass, 242 F.3d

  179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 248 (1986)).

        The party seeking summary judgment has the initial burden of

  informing the court of the basis of its motion and identifying

  materials in the record it believes demonstrates the absence of a


  genuine dispute of material fact.         Fed. R. Civ. P. 56(c); Celotex

  Corp., 477 U.S. at 322-25.          When the moving party has met its

  burden to show that the evidence is insufficient to support the

  nonmoving party's case, the burden shifts to the nonmoving party

  to present specific facts demonstrating that there is a genuine

                                       27
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 28 of 37 PageID# 3793




   issue for trial.      Matsushita Elec. Indus.        Co.    v.   Zenith Radio

   Corp., 475 U.S. 574, 586-87 (1986).

        In considering a motion for summary judgment, ''the court must

  draw all reasonable inferences in favor of the nonmoving party,

  and it may not make credibility determinations or                    weigh the

  evidence."     Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

  133, 150 (2000); see Anderson, 477 U.S. at 255.             "[A]t the summary

  judgment stage the judge's function is not himself to weigh the

  evidence and determine the truth of the matter but to determine

  whether there is a genuine issue for trial."           Anderson, 477 U.S.

  at 249.


        Defendants' Motion for Summary Judgment primarily argues that

  the   conversion   factors    used   to   calculate   class       members'   JSA


  benefits under the Legacy Part of the Plan are reasonable and

  provide   actuarially equivalent benefits.®           Relying on Terry's

  report and their criticism of Serota's opinions. Defendants argue




  ® Because the Motion for Summary Judgment was filed prior to the
  court resolving HII's earlier Motion to Dismiss, the company also
  reasserted legal arguments raised in that filing and already
  resolved by the court.     Specifically, the Motion for Summary
  Judgment renews the argument that HII was not required to "update"
  its actuarial assumptions under language of ERISA.     Defs.' Mem.
  Supp. Mot. Summ. J. 15-18. It also raised various legal arguments
  related to the specific counts asserted, objecting to Plaintiff's
  claims for reformation of the Plan, and breach of fiduciary duty.
  Id. at 26-30.   The court rejected those legal arguments in its
  prior written opinion denying HII's Motion to Dismiss, ECF No. 73,
  and the facts developed in discovery provide no basis to depart
  from that earlier ruling.

                                       28
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 29 of 37 PageID# 3794




   that a comparison of conversion factors calculated using the range

   of updated mortality and interest rate assumptions discussed above

   demonstrate   that    Herndon and    other class     members'    JSA    benefits

  fall within a plus or minus 5 percent margin. According to Terry's

   report, this range of outcomes is an appropriate measure for

   concluding that class member benefits paid under the Legacy Part

  are the actuarial equivalent of single life annuity.                      Because

  Herndon's    JSA     benefits   are   within   this   range,     even    applying

  Serota's calculations. Defendants argue the actuarial factors used

  to calculate JSA benefits under the Legacy Part are reasonable as

  a matter of law.


        Plaintiff      opposes summary judgment,        arguing     that Terry's

  testimony regarding his proposed comparison conversion factors is

  irrelevant (for the reasons also discussed and rejected above),

  and that Serota's opinions regarding the actuarial assumptions

  underlying     the   conversion    factors     actually   used   to     calculate

  Herndon's benefits are sufficient for a reasonable factfinder to


  conclude that HII violated ERISA by utilizing the 1971 GAM Table

  to estimate enrolled participants' mortality.             Although I disagree

  with Plaintiff       on the     persuasive force of       Terry's comparison

  testimony, I nonetheless conclude that Serota's testimony and the

  evidence of record he relies upon are adequate to create a dispute

  of material fact regarding the reasonableness of the Plan's Legacy




                                         29
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 30 of 37 PageID# 3795




   Part's     actuarial   assumptions     sufficient        to   survive    summary

   judgment.

        1.     A   Reasonable Factfinder Could Conclude that the
               1971   GAM Table was not a Reasonable Actuarial
               Assumption

        Under the terms of both the statute and its implementing

  regulations, HII is required to ensure that enrolled participants'

  JSA benefits are "at least the actuarial equivalent of the normal

  form of life annuity."       26 C.F.R. § 1.401(a)-11(b)(2); see also 26

  U.S.C. § 417(b)(2).       The regulations also provide that equivalence

  may    be     determined    using      "reasonable        actuarial      factors"

  consistently applied for "each participant or for all participants

  or reasonable groupings of participants."                 26 C.F.R. 1.401(a)-

  11(b)(2).

        As both parties also recognize, plan sponsors like HII meet

  ERISA's requirement that actuarially equivalent plan benefits be

  "definitely      determinable"   as    long   as   "the    benefits      for   each

  participant can be computed in accordance with an express formula

  contained in the Plan that is not subject to the discretion of the

  employer."       Rev. Ruling 70-90, 1979-1 C.B. 155.               This can be

  accomplished by including in the plan document either a table of

  conversion factors or actuarial assumptions that would be used to

  calculate those factors.         Id.   In this case, the Legacy Part of

  the Plan specified actuarial assumptions, including use of the

  1971 GAM Table weighted at the rate of 90 percent male, 10 percent

                                         30
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 31 of 37 PageID# 3796




  female for participants and 90 percent female and 10 percent male

  for spouses, and a 6 percent discount rate.              Defs.' Mem. Supp.

   Mot. Summ. J. Ex. D Appx. A (ECF No. 54-5, at 65).                 The company

  used these assumptions to calculate numerical conversion factors

  for Legacy Part participants electing JSA benefits, including

  Herndon.


         Despite the Plan's specification of actuarial assumptions, in

  its Motion, HII argues that it is the conversion factors themselves

  - not the underlying assumptions - that must be reasonable.               That

  is to say that as long as the combination of the assumptions yields

  a reasonable conversion factor, regardless of the assumptions

  used, ERISA's requirement of actuarial equivalence is satisfied.

  The company then goes on to argue that Terry's calculations, using

  a different mortality table and different interest rate,                   are

  sufficient to demonstrate that, as a matter of law, the conversion

  factors resulting from the Plan's assumptions are reasonable.

         Plaintiff and his expert, however, argue that reasonableness

  cannot be judged by simply viewing in the abstract some numerical

  value.      Rather, a conversion factor can only be deemed reasonable

  if    the   assumptions    that   produce   that   factor     are   themselves

  reasonable.       Both experts concede that many different combinations

  of actuarial assumptions could produce similar conversion factors,

  and   that    a   range   of   conversion   factors   could    be   considered

  reasonable.        But Serota has also consistently maintained that

                                        31
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 32 of 37 PageID# 3797




   regardless of how many combinations of assumptions could produce

   comparable      conversion      factors,   the    reasonableness       of    those

   conversion      factors   must     still   be    judged    on    the   actuarial

   assumptions underlying them.           Serota Dep. 60:23-63:12, 111:13-

   112:7.   This, then, is the core of the dispute.            See Order 3 ("This

   case asks, 'what is reasonable?'").

        At the summary judgment stage, the court, viewing the facts

  and drawing all reasonable inferences in favor of the nonmoving

  party, must determine whether Plaintiff has presented sufficient

  evidence demonstrating the existence of a triable issue of fact.

  Shaw V. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).                    And in this

  case. Plaintiff has done so.

         Here, Plaintiff claims that HII's use of the 1971 GAM Table

  represented       an    unreasonable    actuarial        assumption.         Serota

  unequivocally agrees with that assertion.            He notes that the table

  was based upon insurance data from 1964 to 1968, and that the table

  is not approved by the Internal Revenue Service as an appropriate

  mortality assumption for detennining pension liability, or by the

  American      Institute     of     Certificate     Public        Accountants    as


  appropriate for disclosing pension obligations.               Am. Serota Decl.

  23-24.      He    has    cited    uncontested     data     showing   significant

  improvements in life expectancy from the time the 1971 table was

  generated to the beginning of the class period.               Serota Am. Decl.

  10-11.     Plaintiff also provided ample legal authority for the

                                         32
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 33 of 37 PageID# 3798




   proposition that use of outdated mortality data might be deemed

   unreasonable under ERISA.       See Smith, 438 F. Supp. 3d at 921; Cruz

   V. Raytheon Co., 435 F. Supp. 3d 350, 352-53 (D. Mass. 2020); Duffy

   V. Anheuser Busch Cos., 4:19-cv-1189, 2020 WL 1493558, at *6 (E.D.

   Mo. Mar. 27, 2020).    Although these cases were resolved on a motion

   to dismiss, they nonetheless support Serota's expert opinion that

   mortality rates change over time, and that HII's use of a long-

  outdated mortality table as an actuarial assumption underlying

  ERISA's    statutory     requirement      for     definitely   detexTiiinable,

  actuarially equivalent benefits could be unreasonable.

         Thus, assuming the court permits Serota to testify as I have

  recommended, his testimony would be sufficient to support a finding

  that use of the 1971 GAM Table was unreasonable and deprived the

  Legacy Part participants receiving a JSA pension of their actuarial

  equivalent benefits.      In fact. Defendants oppose this point only

  obliquely.    Their expert, Terry, does not directly state that use

  of the 1971 GAM Table standing alone would be reasonable.®                 In

  fact, he does not defend using outdated mortality data combined

  with an above-market interest rate (as HII has done with the Plan's

  Legacy Part).     Instead, Terry made his own extensive calculations




  ®   Defendants note   that the    1971 GAM      Table is still listed as a
  "standard mortality table" under the regulations.    Defs.' Mem.
  Supp. Mot. Summ. J. 23 (citing 26 C.F.R. § 1.401(a)(4)-12). But
  these antidiscrimination regulations have nothing to do with
  actuarial equivalence. See Smith, 438 F. Supp. 3d at 924.

                                       33
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 34 of 37 PageID# 3799




   based on his derived Terry Table based on the Plan's actual

   mortality      experience       as   well    as    various     lower     interest   rate

   assumptions.        He then argues that the conversion factors resulting

  from the Plan's disclosed use of the 1971 GAM Table along with an

  above-market          interest    rate       of    6   percent      are    sufficiently

  comparable       to    conversion      rates       calculated    using     his    updated

  figures such that the conversion factors themselves are reasonable

  as a matter of law.


         This is indeed a compelling argument and, were I sitting as

  factfinder, might well be dispositive of the underlying liability

  question.       But Rule 56 requires that I view all disputes of fact

  in the light most favorable to Plaintiff.                  And, even accepting the

  accuracy of Teriy^'s calculations. Plaintiff does not concede that

  mathematical          and   actuarial        equivalence      are    interchangeable.

  Indeed,    he    cites      Terry's    own     testimony      that   the    concept    of

  actuarial equivalence is different from "approximately equal,"

  which is used elsewhere in the disclosure regulations applicable

  to relative benefit values.               Pl.'s Mem. Opp'n Mot. Summ. J. 22

  (ECF No. 64) {citing Terry Dep. 159:8-18).                      Plaintiff also notes

  that the disclosure regulations, from which Terry derives his plus

  or minus 5 percent range of reasonableness estimate, speak to a

  different issue altogether.               They require that regulated plans

  disclose     the      relative    value      among     various   forms     of    benefits

  available       to    retirees.        To     simplify     this      disclosure,      the

                                               34
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 35 of 37 PageID# 3800




  regulations permit grouping of benefits with "approximately equal

  value."           at 23 (citing 26 C.F.R. § 1.147(a)(3)-1(c)(2)).                  But

  the values referred to in the disclosure regulations are not a

  measure of actuarial equivalence.              Accordingly, the plus or minus

  5     percent   estimate      described       by   Defendants    as    permissible

  variation may not be incorporated as a definitive measure of the

  reasonably permitted variation of actuarial equivalence as Terry

  suggests.

          Both experts' various calculations illustrate that adjusting

  mortality and interest rate assumptions in combination has the

  effect of raising or lowering the resulting conversion factors.

  In fact, Plaintiff cites Terry's interest rate assumptions as

  evidence of the unreasonableness of the 1971 GAM Table.                    He notes


  that to achieve comparable conversion factors in a formula using

  updated    mortality    estimates,      Terry      was   required     to   adopt   an

  interest rate change of over 250 basis points.                 Id. at 18-20.       For

  its    part,    HII   notes    that    Serota's      various    mortality     table

  adjustments - from the GAAP Mortality Table to the IRS Applicable

  Mortality Table - paired with his estimated interest rate of 4.19

  percent    also    reflected    a     results-oriented      analysis       aimed   at

  demonstrating significant net damages for Herndon and the class.




    As with Terry's other arguments in support of this range of
  reasonableness, this claim bears on the dispute of fact but does
  not dictate a finding of reasonableness as a matter of law.
                                           35
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 36 of 37 PageID# 3801




   What both arguments illustrate is that focus on the numerical

  variance among the resulting conversion factors alone can mask

   wide differences in the actuarial assumptions underlying those

  factors.      And because these actuarial assumptions are what was

  disclosed in the plan document Herndon and other class members

  received, it is not sufficient on summary judgment merely to show

  that    different,   updated    actuarial      assumptions    could    produce

  comparable conversions factors.           A reasonable factfinder could

  conclude, based on Serota's testimony, that use of the outdated

  table was unreasonable.


         2.     Union Approval of the Plan does not Insulate the
                Disclosures from Review for Compliance with ERISA

         Defendants also vaguely argue that the relief sought by the

  class action complaint would upset the collectively bargained-for

  union contract agreed to by class members in prior negotiations.

  Defs.' Mem. Supp. Mot. Summ. J. 19 (citing UMWA Health & Ret. Funds

  V. Robinson, 455 U.S. 562, 576 (1982)).           It is not clear whether

  this argument is presented as an alternative basis for summary

  judgment or merely evidence of the reasonableness of the conversion

  factors resulting from the Plan's assumptions.              But as the cases

  they   cite    establish,   deference     to   agreements    reached   during

  collective bargaining is "circumscribed by statutory requirements

  and restrictions."      Esden v. Bank of Bos., 229 F.3d 154, 172-73

  (2d Cir. 2000) ("ERISA was enacted to restrict employers' and



                                       36
Case 4:19-cv-00052-RCY-LRL Document 106 Filed 08/28/20 Page 37 of 37 PageID# 3802




  employees' freedom of contract when bargaining over pensions.");

   Robinson,   455   U.S.    at   576   ("[Jjointly        administered      employee

  benefit plans must comply with the detailed and comprehensive

  standards of the ERISA."); Gastronomical Workers Union Local 610

  V.   Dorado Beach Hotel     Corp.,     617   F.3d 54, 62 (1st Cir.           2010).

  While union approval of the conversion factors may be relevant to

  the reasonableness determination, it does not insulate the issue

  from    scrutiny   under    ERISA.       Thus,      union    approval      during   a

  collective     bargaining       process      will      likely       bear    on   the

  reasonableness of the actuarial assumptions used in the Plan.                    The

  fact that class members' bargaining unit considered and eventually

  agreed with the assumptions used by the Plan bolsters the company's

  claim that the resulting conversion factors fairly calculated JSA

  benefits and satisfied ERISA's mandate for actuarially equivalent

  benefits.    But it does not provide a separate basis for summary

  judgment in favor of Defendants.

                     Ill. Conclusion and Recommendation


         For the foregoing reasons, the court recommends that the court

  DENY the parties' competing Motions to Exclude, ECF Nos. 61, 78,

  and DENY Defendants' Motion for Summary Judgment, ECF No. 53.

                                        _____ Isl
                                        Douqlas L-. Millar ^
                                         United States Magistrate Judge
                                        DOUGLAS E. MILLER
                                        UNITED STATES MAGISTRATE JUDGE


  August 28, 2020


                                         37
